This suit was instituted by the appellee to recover compensation for a deficit in the acreage of certain lands purchased by appellee of appellant.
By deed of general warranty, the appellant, J.H. Craig, for the sum of $27,225, to him paid by the appellee, J.L. Dumars, bargained and sold to the latter the plantation known as the Willow Glen plantation, situate in Brazoria County, and certain personal property named in the deed. The plantation consisted of five several tracts of land, the same being fractional portions of three different leagues of land; and from the description of these several tracts as given in the deed, the plantation contained 2722 1/2 acres of land. The personal property consisted of fifty horses and mules, a stock of cattle, and farming implements. The sale was negotiated by an agent of the vendor. The personal property sold with the land was, in the estimate of the purchaser, worth about $6500, and the improvements on the land were valued by him at $9000. The transcript affords no other evidence of either the value of the personal property or of the improvements upon the lands. Sugar and cotton were cultivated upon the lands. At the time of the sale there was some uncertainty as to the exact acreage of the several tracts constituting the plantation, and before the deed was delivered and the purchase money was paid, the vendee, acting under the advice of counsel, demanded and obtained from the vendor the following agreement in writing:
"THE STATE OF TEXAS,   } "County of Brazoria. }
"Know all men by these presents, that whereas I, John H. Craig, of the State of Texas, have this day sold to J.L. Dumars my Willow Glen property, situated near Columbia, in said State and county, at ten dollars per acre, in cash, which said Dumars has paid to me, and the deed to said property which I have given to said Dumars calls for 2722 1/2 acres of land, but it is not absolutely certain that the number of acres is correct, and the parties agree to have said land surveyed as soon as possible. Now, therefore, if an actual survey of said land should show that there are less than 2722 1/2 acres of land in the property conveyed by my deed to said Dumars, then I hereby agree and bind myself to refund the amount of any deficiency in the acreage of said land at the rate of ten dollars per acre.
"Columbia, April 29, 1890.                    "JOHN H. CRAIG.
"Witness:
"J.H. SHAPARD, "R.A. SHAPARD.' *Page 30 
There was no deficit in the quantity of the cleared or arable land; the actual deficit was agreed to be 201 1/2 acres. The lands were not of uniform fertility, and differed much in value. The testimony is conflicting as to whether the sale was a lumping one of the real and personal property for the sum of $27,225; or whether the personal property was included in the offer to sell as an inducement for the purchase of the land, and that the sale of the land was not in gross, but was a sale by the acre. Our conclusion upon the fact is that, whatever may have been the original intention of the parties, the sale would not have been consummated but for the execution by the vendor of the instrument quoted above, in which he binds himself to pay the purchaser $10 per acre for every acre of land less than the quantity conveyed by the deed.
Upon trial of the cause by the judge of the court, without a jury, judgment was rendered for the plaintiff for the sum of $2015, with interest at the rate of 8 per centum per annum from the 29th of April, 1890, the date of sale, to the 9th of April, 1892, and 6 per centum per annum interest from the last date to the date of the judgment. The defendant appealed to this court, and has made ten assignments of error, which, as we interpret them, present four grounds of objection to the judgment, to wit: 1. The court erred in construing the agreement executed on the day of the sale by the appellant Craig. 2. If the agreement means what the court held it to mean, it was executed under mistake, and does not express the intention of the vendor and vendee. 3. That if said agreement binds the vendor, Craig, to pay to the vendee, Dumars, $10 per acre for any deficit in the acreage of the plantation, it is without consideration. 4. The plaintiff is not entitled to interest on the amount recovered from the day of the sale.
The agreement is without ambiguity or obscurity, and needs no interpretation; it speaks for itself, and plainly declares, that in case of a deficit the vendor will compensate the vendee at the rate of $10 per acre to the extent of the deficit. There being no evidence of any fraud or coercion on part of the purchaser in procuring the agreement from the vendor, the latter can not be heard to say that he did not understand the meaning of the language of the instrument he voluntarily signed and delivered to the purchaser.
The assumption that the agreement is without consideration is clearly erroneous, as the evidence shows that, without the agreement, the sale which had been negotiated by the agent of the vendor would not have been consummated. The objection that interest is recoverable from the time the deficit was ascertained, and not from the date of the sale, is, we think, without merit. Interest eo nomine may not be recoverable, but is recoverable as an element of the damage to which the purchaser is entitled upon breach of the vendor's warranty; and the breach occurred not when the deficit in the acreage was ascertained, *Page 31 
but when the vendor sold land which he did not own. It is unnecessary for us to determine what would have been the measure of damage in this case had the purchaser taken the land under the deed without the agreement executed on the day of the sale. That agreement fixed the rule for determining the measure of damages in case there should be a deficit in the acreage. As one binds himself, so must he be held bound.
The cause is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.